EXHIBIT 10.20




EXHIBIT A


Director Stock Program


REVISED APRIL 25, 2018


1.
Continuation of Program. The director stock program (“DSP”) previously
established under the Spirit AeroSystems Holdings, Inc. Omnibus Incentive Plan
(“OIP”), pursuant to Section 2.4 of the OIP is hereby continued, subject to any
modifications in the terms and provisions of the DSP described below. In
addition to the generally applicable terms of the OIP, the following terms,
conditions, and provisions will apply to Awards of Restricted Stock or
Restricted Stock Units made to Participants as part of the DSP. Capitalized
terms not specifically defined in this Exhibit will have the meanings set forth
in the OIP.

2.
Eligibility. Each Eligible Person who is a Nonemployee Director of the Company
will be eligible to participate in the DSP upon commencement of the individual’s
term as a Director of the Company.

3.
Mandatory Grant of Restricted Stock or RSUs. $125,000 of a Nonemployee
Director’s annual director compensation (or such higher or lower amount as may,
in the future, be designated by the Board or Committee) will be paid in the form
of an Award of Restricted Stock or RSUs, as elected by the Participant at the
time and in the manner provided in this Exhibit (a “Mandatory Grant”). If no
timely election is made by a Nonemployee Director, a Mandatory Grant will be
made in the form of Restricted Stock.

4.
Elective Grant of Restricted Stock or RSUs. A Nonemployee Director may elect, at
the time and in the manner provided in this Exhibit, to have all or any portion
of the Participant’s annual director compensation that is not required to be
paid in the form of a Mandatory Grant paid in cash or in the form of a grant of
Shares and/or RSUs. A grant of Shares or RSUs made pursuant to an election
described in this paragraph is referred to in this Exhibit as an “Elective
Grant.” If no timely election is made by a Nonemployee Director, the
compensation described in this paragraph will be paid in the form of cash.

5.
Number of Shares or RSUs. The number of Shares of Restricted Stock or RSUs
granted to a Nonemployee Director in a Mandatory Grant or an Elective Grant will
be determined under such conventions and rules as the Board or the Committee may
adopt, in its sole discretion.

6.
Vesting Schedule. Unless otherwise provided in an Award Agreement, the
Restricted Stock or RSUs granted in a Mandatory Grant will be subject to a
service condition. A Nonemployee Director must remain continuously in service
for the term to which the Mandatory Grant relates. If a Nonemployee Director
incurs a Termination for any reason before the end of the term to which the
Mandatory Grant relates (i.e., before the annual meeting of the shareholders of
the Company immediately following the grant date of the Mandatory Grant), the
Nonemployee Director will not satisfy the service condition, and the Restricted
Stock and/or RSUs granted to the Nonemployee Director in that Mandatory Grant
will be forfeited without any payment therefor. The Board may, in its sole
discretion, waive this one-year service condition (in whole or in part) with
respect to a Nonemployee Director if it deems it appropriate and in the best
interests of the Company to do so. Any Elective Grant will be fully vested at
the time of grant; however, in the event of the Participant’s Termination for



1

--------------------------------------------------------------------------------




any reason prior to the expiration of the Restricted Period, such Award will be
forfeited and the Participant will instead receive a cash payment for the pro
rata portion of the compensation subject to such Elective Grant that is earned,
as determined by the Board, as of the date of the Participant’s Termination.


7.
Elections. An election by a Nonemployee Director in connection with a Mandatory
Grant or an Elective Grant must be made in writing and in such form as the
Committee may prescribe (which may include, but is not limited to, making the
election as part of an Award Agreement).

An election with respect to a Nonemployee Director’s annual director
compensation must be made on or before the December 31 preceding the
Participant’s election (or re-election) as a Nonemployee Director, except that,
in the case of a Participant who is first elected as a Nonemployee Director, the
election may be made during the period ending 30 days after the date the
Participant first becomes elected as a Nonemployee Director.
An election will be irrevocable once it becomes effective and will continue in
effect unless and until further modified. Failure to make a valid and timely
election with respect to a Mandatory Grant will require that payment be made in
the form of an Award of Restricted Stock. Failure to make a valid and timely
election with respect to an Elective Grant will require that payment be made in
cash.
If an election is made by a Nonemployee Director to receive an Elective Grant
but the Nonemployee Director terminates service before the Elective Grant is
made, payment will be made in cash.
8.
83(b) Elections. Although an Award of Restricted Stock pursuant to a Mandatory
Grant may be subject to certain lapse restrictions and may be substantially
nonvested upon transfer, any such Award is intended to constitute a transfer of
such Restricted Stock within the meaning of Code Section 83 upon grant.
Accordingly, Nonemployee Directors who are awarded Restricted Stock will be
eligible to make an election under Code Section 83(b) with respect to those
Shares at the time such Award is made, subject to complying with all applicable
requirements for making such an election, including, but not limited to, the
requirement that such election be made within 30 days after the date of
transfer.

* * * * *




2